Title: From Thomas Jefferson to William Harris Crawford, 15 February 1825
From: Jefferson, Thomas
To: Crawford, William Harris


Dear sir
Monticello
Feb. 15. 25.
Your two letters of Jan. 31. and Feb. 4. were received in due time. with the former came safely the seeds from mr Appleton, which I commit to the Agricultural society of our county of which mr Madison is president. of the talents and qualifications of Dr Jackson, as a Professor in the branches of science specified in your last letter, your recommendation would have had great weight in our estimation. but our Professors are all designated, so that we have no vacancy in which we can avail ourselves of his services.I had kept back my acknolegement of these letters in the hope I might have added in it congratulations which would have been very cordially offered. I learnt yesterday however that events had not been what we had wished. the disappointment will be deeply felt by our state generally, and by no one in it more seriously than by my self. I confess that what we have seen in the course of this election has very much damped the confidence I had hitherto reposed in the discretion of my fellow citizens. the ignorance of character, the personal partialities, and the inattention to the qualifications which ought to have guided their choice augur ill of the wisdom of our future course. looking too to Congress, my hopes are not strengthened—a decided majority there seems to measure their powers only by what they may think, or pretend to think, for the general welfare of the States. all limitations therefore are prostrated, and the general welfare in name, but Consolidation in effect is now the principle of every department of the government—I have not long to witness this. but it adds another to the motives by which the decays of nature so finely prepare us for welcoming the hour of exit from this state of being.  be assured that in your retirement you will carry with you my entire confidence, and sincere prayers for your health, happiness and prosperity.
						Th: Jefferson
					